         Case 2:18-cv-00969-APG-GWF Document 15 Filed 07/22/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 R. WAYNE JOHNSON                                      Case No.: 2:18-cv-00969-APG-GWF

 4          Plaintiff                                     Order Denying Motion to Vacate

 5 v.                                                                [ECF No. 14]

 6 STEVEN GRIERSON and BRANDI
   WENDEL,
 7
        Defendants
 8

 9         Plaintiff R. Wayne Johnson has filed a motion for me to vacate my prior orders denying

10 him appointed counsel and dismissing this case based on his failure to file an amended complaint

11 and respond to the order to show cause. Johnson does not offer a sufficient reason for me to

12 reconsider or vacate my prior decisions.

13         I THEREFORE ORDER that the plaintiff’s motion to vacate (ECF No. 14) is denied.

14 This case remains closed.

15         DATED this 22nd day of July, 2020.

16

17
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
